Citation Nr: 0737862	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-00 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chromophobe renal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
April 1993.  Service in the Republic of Vietnam during the 
period of combat there is indicated by the evidence of 
record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in February 2007; a transcript of 
that hearing is of record.  Whenever evidence is received 
that has not been considered by the agency of original 
jurisdiction (AOJ), a remand for that purpose is necessary 
unless the appellant waives consideration of the evidence by 
the AOJ.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In the course of his 
hearing, the veteran submitted new evidence in the form of 
additional argument and an article from the National 
Institutes of Health, downloaded from the Internet site 
WebMD.  Since the veteran has waived consideration by the AOJ 
of this additional evidence, a remand is not necessary.  

This issue was referred to an independent expert seeking a 
medical opinion as to whether, as the veteran contends, his 
chromophobe renal cell carcinoma is secondary to either his 
chronic urethritis, prostatitis, or hypertension, or, 
alternatively, to his exposure to herbicide agents while 
serving in Vietnam.  The independent expert medical opinion 
was provided and is of record; a copy was also provided to 
the veteran and his representative.  (The Board notes that 
that the veteran's representative could not find the 
attachment to the opinion, described below, but the 
attachment is, in fact, of record.)  In response to his 
receipt of the expert opinion, the veteran submitted 
additional evidence in the form of additional argument and 
printed information regarding certain medications.  The 
veteran has also waived AOJ consideration of this new 
evidence.  See Id.  


FINDING OF FACT

The veteran's kidney loss due to chromophobe renal cell 
carcinoma is not related to his military service.


CONCLUSION OF LAW

The veteran's kidney loss due to chromophobe renal cell 
carcinoma is not the result of disease or injury incurred in 
or aggravated during active military service, nor is it 
secondary to any of the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003 and April 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the veteran was prejudiced by 
the late notice under the VCAA.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify and/or submit any evidence or information he 
had pertaining to his claim.  The veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of his 
claim.  In written argument received at the veteran's 
hearing, he contended that the fee-based examiner who 
examined him in connection with this claim was not a 
specialist, and that his depth of knowledge was deficient.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that, when the Board has implicitly 
accepted a physician's competency by accepting and relying 
upon the conclusions in his or her opinion, an appellant 
bears the burden of persuasion on appeals to show that such 
reliance was in error.   Hilkert v. West, 12 Vet. App. 145, 
151 (1999) (citing Berger v. Brown, 10 Vet.App. 166, 169 
(1997).  

The veteran also took issue with the fact that the examining 
physician did not conduct necessary tests, such as a CT scan, 
to determine if the veteran still had a right kidney.  This 
objection is without merit because it flies in the face of 
the obvious fact that the veteran's radical nephrectomy is 
well-documented in the record, and that the examiner noted 
that fact in his examination report.  It is patently obvious 
that, once removed and documented, no proof is required to 
show that a kidney is absent.  VA has no further duty to 
inform or assist that was unmet.

The veteran underwent a radical nephrectomy in July 2003.  
Pathology showed that about one half of the veteran's right 
kidney was occupied by a mass that was determined to be 
cancerous.  The specific diagnosis was chromophobe renal cell 
carcinoma.  In response to questioning by his representative 
at his hearing, the veteran testified that he had not been 
told by any of his doctors of any possible cause of his 
cancer, but that he had done a lot of research on his own and 
found that the two most common causes of kidney disease are 
diabetes and hypertension.  He did not aver that he had found 
evidence that his chromophobe renal cell carcinoma was among 
the kidney diseases found to be caused by diabetes or 
hypertension.  The veteran also testified that he had been 
told that a "residual cause" of his kidney disease could be 
due to some of the medications he had been prescribed over 
the years in the Army.  

In sum, the veteran contends that this chromophobe renal cell 
carcinoma is secondary to his service-connected chronic 
cystitis and hypertension.  He also contends that his 
chromophobe renal cell carcinoma might be a result of his 
exposure to Agent Orange in Vietnam, or, thirdly, could be 
related to the medications he has been prescribed, including 
specifically the category of medications known as non-
steroidal anti-inflammatory drugs (NSAIDs) such as aspirin 
and ibuprofen.   

In support of his claim, the veteran has provided copies of 
and/or cited to literature that suggests that individuals 
with hypertension, a history of urinary tract/kidney 
infections, and exposure to harsh or toxic chemicals are at 
high risk for renal cell carcinoma.  The veteran also avers 
that VA's schedule of ratings acknowledges a connection 
between hypertension and kidney failure/removal, and that 
this warrants service connection in his case.  

The veteran's SMRs contain no history of kidney disease or 
cancer.  The November  1992 report of medical history and 
examination, preparatory to his retirement from the Army, 
reflects that the veteran was diagnosed with hypertension in 
1991, and had a history of nonspecific urethritis (NSU) and 
prostatitis, both of which were asymptomatic at the time of 
the examination.  

The veteran was afforded a fee-based examination in December 
2003 in order to obtain a medical opinion as to whether the 
veteran's kidney cancer was secondary to his service-
connected cystitis and hypertension.  The examiner noted the 
veteran's medical history as it pertains to this claim.  Also 
noted was the diagnosis of chromophobe renal cell carcinoma 
and subsequent nephrectomy.   The examiner noted that the 
veteran was currently taking medication to control his 
hypertension, and had recently had nonspecific urethritis.  
Examination revealed sitting blood pressure of 154/84, 
standing pressure of 150/90, and supine pressure of 150/96.  

On completion of a comprehensive examination, the examiner 
noted that the established diagnoses of hypertension, 
urethritis, and prostatitis with congenital urethral meatus 
remained unchanged.  Regarding the diagnosis of chromophobe 
renal cell carcinoma, the examiner noted that he did not know 
of any relation to cystitis and hypertension causing renal 
cell carcinoma.  

As noted, the Board requested an independent expert medical 
opinion.  The opinion by T.J., M.D., a professor and chairman 
of the department of urology at a major university medical 
center, noted that he had done extensive research of the 
veteran's history, and concluded that there was little 
evidence to support the veteran's contentions.  Dr. J. cited 
to the Campbell-Walsh Textbook of Urology, 9th edition 
(2007), the pertinent section of which he attached to his 
letter and which is of record.  Dr. J. stated that this text 
is considered the most comprehensive textbook on urology.  
The cited text stated that the only generally accepted 
environmental risk factor for renal cell carcinoma is tobacco 
exposure.  It further noted that, although other potential 
etiologic factors have been investigated, including 
hypertension, obesity, diuretics, etc., no causative factors 
have been defined.  Dr. J. also noted that, if one considers 
the large number of Americans over the age of 40 [which 
includes this veteran], if there was a strong correlation it 
would be expected that there would be far more cases of renal 
cell carcinoma than there are.  Based on his findings, Dr. J. 
opined that it is less than 50 percent likely that the 
veteran's renal cell carcinoma was caused by exposure to 
Agent Orange, or was secondary to his chronic urethritis, 
prostatitis, or hypertension.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Further, disability which is proximately due to or the result 
of a service-connected disease or injury is considered 
service-connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2007).  Certain chronic diseases, 
including malignant tumors, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  
Further, for injuries and diseases shown in service, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).

Here, the veteran's SMRs are silent regarding any suggestion 
of cancer related to the kidney.  The veteran's chromophobe 
renal cell carcinoma was not diagnosed until 2003, 10 years 
after leaving active duty, and service connection based on 
diagnosis within the one-year presumptive basis is therefore 
not warranted.  Moreover, the Board notes that there is no 
showing of continuity of symptomatology after service.  

Regarding the veteran's contention that his chromophobe renal 
cell carcinoma may have been caused by exposure to Agent 
Orange in Vietnam, the Board finds this argument is without 
merit because, while the veteran was presumptively exposed to 
Agent Orange by virtue of his service in Vietnam, there is no 
showing that his chromophobe renal cell carcinoma was caused 
by such exposure.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2007).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  A 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

The veteran's service record indicates that he served in 
Vietnam during the defined period noted above.  However, the 
veteran's chromophobe renal cell carcinoma is not among those 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents.  The Board 
recognizes that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that, when it is 
determined that a veteran's disease does not qualify him for 
presumptive service connection, he is entitled to offer proof 
that he is entitled to service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (1994).  Here, however, there 
is no such credible proof in evidence.

Regarding the veteran's second theory of service connection 
for his chromophobe renal cell carcinoma, the veteran 
contends that the evidence he has submitted in the form of 
downloaded articles from the Internet, and others cited by 
him, tend to indicate that his chromophobe renal cell 
carcinoma was caused by a service-connected disability, 
specifically his hypertension.  This argument is unavailing 
for two reasons.  First, all of these articles are general in 
nature, and do not refer specifically to the veteran and his 
specific circumstances.  Put another way, none of the 
articles avers that this veteran's chromophobe renal cell 
carcinoma was caused by hypertension.  Second, the articles 
submitted merely suggest that hypertension "could" or 
"may" lead or contribute to cancer.  Cf. Bloom v. West, 12 
Vet. App. 185, 187 (1999) (by using the term "could," 
without supporting clinical data or other rationale, doctor's 
opinion simply was too speculative to provide the degree of 
certainty required for medical opinion).  These articles 
therefore are not probative.  Thus, there is no credible 
probative evidence that the veteran's chromophobe renal cell 
carcinoma was caused by his service-connected hypertension.  
To the contrary, the expert opinion provided by Dr. J. is 
that there is no such etiological relationship between the 
veteran's service-connected hypertension and his chromophobe 
renal cell carcinoma.  

Turning to the veteran's third and final theory of service 
connection, that his chromophobe renal cell carcinoma could 
have been caused by his use of NSAIDs prescribed by the Army, 
the Board similarly finds no credible medical evidence of 
such a relationship.  In the veteran's additional argument 
submitted in response to Dr. J.'s expert medical opinion, the 
veteran submitted boilerplate cautionary statements 
indicating that some medications he has taken or is taking 
could cause kidney damage including kidney failure.  This 
argument is not credible medical nexus evidence because, for 
two specific reasons, it is too general in nature.  First, it 
does not indicate that chromophobe renal cell carcinoma is a 
form of the warned of kidney damage/failure that might result 
from taking these NSAIDs.  Second, none of the articles avers 
that this veteran's chromophobe renal cell carcinoma was 
caused by any of these medications.  

The veteran argues that the examining physician's statement 
that he knew of no relationship connecting hypertension and 
prostatitis to renal cell carcinoma should not be relied on 
because, to paraphrase the veteran's representative, just 
because the VA examiner was not aware of this causation did 
not make it so.  Hence the requested independent expert 
medical opinion that researched the available medical 
treatises and concluded, affirmatively, that there was not a 
relationship.  See Rucker v. Brown, 10 Vet. App. 67 (1997) 
(citing Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579, 
591-95 (1993)) (the Board is always free to, and should, seek 
an advisory opinion or quote recognized medical treatises in 
its decision that support its ultimate conclusions).  

The Board recognizes that the veteran has consistently 
argued, based on his own research, that his chromophobe renal 
cell carcinoma is etiologically related to his military 
service.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2007).  Consequently, the veteran's own 
assertions as to the etiology of his chromophobe renal cell 
carcinoma have no probative value.

Finally, the Board takes note of the veteran's recently 
articulated argument that Dr. J.'s statement that it is less 
than 50 percent likely that the veteran's chromophobe renal 
cell carcinoma is related to his military service, including 
his exposure to Agent Orange and as secondary to his other 
service-connected disabilities, leaves room for positive 
interpretation because the urologist did not say that it is 
"unlikely."  The veteran misunderstands the weighing of 
evidence and the benefit-of-the-doubt doctrine in deciding 
claims.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The law 
articulating the benefit-of-the-doubt doctrine specifies that 
the benefit-of-the-doubt goes to the veteran only when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107 (West 2002).  

As the Federal Circuit found in Ortiz v. Principi, 274 F.3d 
1361 (2001), the benefit of the doubt rule does not apply in 
cases where, as here, the Board has found that a 
preponderance of the evidence is against the claim.  The 
Federal Circuit analogized to the rule in sandlot baseball 
that the "tie goes to the runner."  Here, there is no tie 
because the preponderance of the evidence is against the 
claim.  Put another way, in weighing the credible evidence of 
record, the Board can reach one of three conclusions:  that 
it is either more likely than not, at least as likely as not, 
or less than likely as not that the credible evidence 
warrants granting the benefit sought.  In the first two, the 
benefit is granted.  However, when the evidence is not even 
in approximate balance (equipoise), the benefit cannot be 
granted.  That is the case here, and is the reason why 
service connection cannot be granted merely because, as the 
veteran states, there is room for positive interpretation.  

Therefore, on the basis of the foregoing analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against this service 
connection claim.  The veteran's chromophobe renal cell 
carcinoma is not traceable to disease or injury incurred in 
or aggravated during active military service, did not result 
from Agent Orange exposure during such service, and is not 
due to or the result of a service-connected disability.  


ORDER

Entitlement to service connection for chromophobe renal cell 
carcinoma is denied.



____________________________________________
T. D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


